UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6754


DAVID MYRON SUIRE,

                Plaintiff - Appellant,

          v.

DR. LINO QUILO; KEVIN JOHNSON, P.A.; RN MICHELLE AUTREY;
CONMED HEALTHCARE,

                Defendants – Appellees,

          and

WICOMICO COUNTY DETENTION CENTER;             DIRECTOR    DOUGLAS   C.
DEVENYNS; CORRECTIONAL OFFICERS.

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-02320-JKB)


Submitted:   August 27, 2015                 Decided:    September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Myron Suire, Appellant Pro Se.           Thomas Althauser,
ECCLESTON & WOLF, PC, Hanover, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David     Myron    Suire    appeals     the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                        We

have     reviewed    the     record    and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Suire v. Quilo, No. 1:13-cv-02320-JKB (D. Md. April 13,

2015).     We dispense with oral argument because the facts and

legal    contentions      are     adequately   presented     in   the   materials

before    this    court    and    argument   would    not   aid   the   decisional

process.



                                                                          AFFIRMED




                                         2